PER CURIAM.
[1] Appellant contends that the record as transmitted to this court is not complete. When this case was previously *606before this court (153 N. Y. Supp. 938), it was remitted to the lower court for the purpose of having the trial justice return whether or not, at tire time judgment was directed, the defendant had finished his testimony and rested his case. Return has now been made, namely, that defendant had finished his testimony and rested his case. The record seems still to be incomplete. The judgment roll, marked Plaintiff’s Exhibit I, is not attached to the record, and there is no stipulation in reference to the same.
[2] If, as appellant contends, the record is incomplete in this and other respects, his remedy is by motion before this court, on notice to plaintiff’s attorney, to have the record remitted to the lower court for the purpose of allowing defendant to move before the trial justice in the first instance for a resettlement of the case.
Case returned to files of this court.